Citation Nr: 1207514	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  05-40 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for right ankle Achilles tendonitis.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1979 to August 1986 and from September 1987 to April 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, in pertinent part, the RO granted service connection for right Achilles tendonitis and assigned a noncompensable rating.  The Veteran's disagreement with the noncompensable rating led to this appeal. 

This appeal was previously before the Board in February 2009, at which time it was remanded for additional development, including adjudication of the Veteran's claim for service connection for right ankle disability other than Achilles tendonitis.  Most recently this appeal was before the Board in April 2010, at which time it was remanded in order to obtain compliance with the previous remand instructions.  For the reasons discussed below, this appeal is once again remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2009, the Board remanded the Veteran's appeal for a compensable initial rating for right Achilles tendonitis so that the Veteran's claim for service connection for right ankle disability other than Achilles tendonitis could be adjudicated.  The Board observed that a December 2009 VA examination report included diagnoses of recurrent right ankle sprains and right ankle degenerative joint disease.  Unfortunately, there was no adjudication as to whether the Veteran was entitled to service connection for recurrent right ankle sprains or for right ankle degenerative joint disease.  As such, the Veteran's claim was once again remanded in April 2010 in order to obtain compliance with the terms of the Board's February 2009 remand decision.  See Stegall, 11 Vet. App. at 271 (1998). 

Specifically, because any newly service-connected right ankle disability would potentially be rated under the same rating criteria as right Achilles tendonitis, the Board found that the matter of entitlement to service connection for additional right ankle disability should be considered first by the agency of original jurisdiction because it could affect the outcome of the right Achilles tendonitis rating claim, and as such, was inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

The April 2010 remand instructions directed that notice be provided to the Veteran regarding his claim of entitlement to service connection for a right ankle disability, to include recurrent sprains and degenerative joint disease.  The Board observes that notice regarding his claim of entitlement to an initial compensable rating for right ankle Achilles tendonitis was provided in April 2010; however, this was not in compliance with the remand instructions to notify the Veteran regarding his claim of entitlement to service connection for a right ankle disability other than his Achilles tendonitis.  

In addition, the April 2010 remand directed that the issue of entitlement to service connection for additional right ankle disability to include degenerative disc disease and recurrent ankle sprains should be adjudicated prior to a rating determination regarding his appeal for a compensable initial evaluation of right ankle Achilles tendonitis, because the claims were considered inextricably intertwined.  The Board observes, however, that entitlement to service connection for additional right ankle disability to include degenerative disc disease and recurrent ankle sprains remains unadjudicated.  

The AMC's failure to comply with the mandates of the two previous remands did not escape the attention of the Veteran's representative.  The Veteran's representative has pointed out that, once again, this appeal must be remanded.  

The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall, 11 Vet. App. at 271 (1998).  Accordingly, this appeal must once again be remanded.  Id.  

Additionally, in 2005 the Veteran indicated that he underwent multiple surgeries for his feet, and possibly as recently as a year previous to his statement.  As such, while on remand, with any necessary assistance from the Veteran, available outstanding records pertaining to the Veteran's right foot should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Finally, any outstanding VA treatment records since December 2009 should be obtained and associated with the claims folder.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses and approximate dates of treatment of all private health care providers who have provided treatment for his right foot and or ankle.  With any necessary authorization from the Veteran, obtain and associate with the claims file any records identified by the Veteran.  If unavailable, a formal finding to that effect should be associated with the claims folder.  The Veteran and his representative must be provided 38 C.F.R. § 3.159(e)-compliant notice regarding VA's unsuccessful attempts to obtain this potentially relevant evidence, as applicable.  Additionally, he must be afforded the opportunity to obtain and submit such evidence on his own behalf.  

2.  With regard to the Veteran's claim of service connection for additional right ankle disability, to include recurrent sprains and degenerative joint disease, provide the Veteran with appropriate notice and assistance as mandated by the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 (2011). 

3.  Obtain and associate with the claims folder VA treatment records for the Veteran dated from December 2009 to the present.  

4.  Adjudicate the issue of entitlement to service connection for additional right ankle disability, to include degenerative joint disease and recurrent ankle sprains.  In accord with applicable procedures, the Veteran should be notified of the decision and given the opportunity to appeal, if the decision is adverse. 

5.  Then, readjudicate entitlement to an initial compensable rating for right ankle Achilles tendonitis.  If the claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

